 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KEVIN T. KELLY,                                     Case No.: 18-CV-2615 JLS (AHG)
                                        Plaintiff,       Case No.: 19-CV-1803 JLS (AHG)
12
13   v.                                                  ORDER: (1) GRANTING JOINT
                                                         MOTION TO CONSOLIDATE; AND
14   CITY OF POWAY, a municipal
                                                         (2) STAYING RELATED CASE
     corporation,
15
                                      Defendant.
16                                                       (18-CV-2615: ECF No. 38)
17                                                       (19-CV-1803: ECF No. 7)

18
19         Presently before the Court is the Parties’ Joint Motions to Consolidate Cases.
20   Plaintiff Kevin T. Kelly has filed two complaints against Defendant City of Poway.
21   Plaintiff filed the first lawsuit, Kevin T. Kelly v. City of Poway, Case No. 3:18-cv-2615 JLS
22   (AHG) on November 5, 2018. Mot. at 2. On September 9, 2019, Plaintiff filed a second
23   action, Kevin T. Kelly v. City of Poway, Case No. 3:19-cv-1803 BAS (BGS). On September
24   23, 2019, the cases were deemed related and the second action was transferred to this Court.
25   Id. The present Motion followed after Plaintiff filed an amended complaint in the second
26   action.   Id.   After reviewing the Parties’ contentions and the law, the Court finds
27   consolidation is appropriate and GRANTS the Parties’ Joint Motions.
28   ///
                                                     1
 1         Federal Rule of Civil Procedure 42(a)(2) provides that “[i]f actions before the court
 2   involve a common question of law or fact, the court may . . . consolidate the actions.” This
 3   rule affords courts “broad discretion” to consolidate cases pending in the same district,
 4   either upon motion by a party or sua sponte. In re Adams Apple, Inc., 829 F.2d 1484, 1487
 5   (9th Cir. 1987). “To determine whether to consolidate, a court weighs the interest of
 6   judicial convenience against the potential for delay, confusion and prejudice caused by
 7   consolidation.” In re Oreck Corp. Halo Vacuum & Air Purifiers Mktg. & Sales Practices
 8   Litig., 282 F.R.D. 486, 490 (C.D. Cal. 2012).
 9         Here, the Court finds the factors weigh in favor of consolidation. The parties and
10   legal issues in the two actions are identical, thus consolidation will serve the interests of
11   judicial convenience. Further, consolidation will alleviate any concern for inconsistent
12   rulings in the cases. Finally, the Court finds there is no prejudice, as shown by the fact that
13   the Parties filed a Joint Motion to Consolidate. Accordingly, the Court GRANTS the Joint
14   Motions and consolidates Kevin T. Kelly v. City of Poway, Case No. 3:18-CV-2615 JLS
15   (AHG) with Kevin T. Kelly v. City of Poway, Case No. 3:19-CV-1803 JLS (AHG). As
16   stipulated by the Parties, all further pleadings SHALL BE FILED in the original action,
17   Case No. 3:18-CV-2615 JLS (AHG). The Court STAYS Case No. 3:19-CV-1803 JLS
18   (AHG). The Court will rule on the pending Motion to Dismiss (ECF No. 10) and Motion
19   to Amend Complaint (ECF No. 30) filed in the original action in a separate Order.
20         IT IS SO ORDERED.
21   Dated: January 7, 2020
22
23
24
25
26
27
28
                                                    2
